Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

This action is in response to amendment filed on 4/6/2022, which has been entered.

Claims 1-27 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

Applicant’s arguments, see pages 12-19 of the amendment filed 4/6/2022, with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive because they are directed to the new limitation.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakurai et al. (US 2013/0004061).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 13-15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2013/0004061) and Shankar (“A Novel Semantics and Feature Preserving Perspective for Content Aware Image Retargeting,” arXiv:1506.04806v3; 12 Aug 2015).

Regarding claim 1 (and similarly claims 13 and 22), Sakurai discloses:
a non-transitory computer-readable storage medium storing a set of instructions that are executable by one or more processors of a device
[Figs. 1, 2 and paragraph 57 (“The image processing devices shown in FIGS. 1 and 2 can be realized by a computer and software”).  Note that a computer is known to include a processor and a storage medium]
in response to receiving picture data of a picture of a video sequence, determining a (level of) semantic (importance) for the picture data, the picture data comprising a portion of the picture;
[Figs. 1, 3, 7 and paragraphs 3 (“Fig. 7…An input image is decomposed into a structure component and a texture component”).  Note that one of the components (structure or texture) considered the picture data and the type of a component is a semantic of the component.  Determining the level of semantic significance is taught by Shankar; see the analysis below]
applying to the picture data a first resolution-enhancement technique associated with the level of semantic importance for increasing resolution of the picture data, wherein the first resolution-enhancement technique is selected from a set of resolution-enhancement techniques having different computational complexity levels
[Figs. 1, 3, 7 and paragraph 3 (“…The structure component is transformed to an up-sampled structure component at a TV regularization up-sampling portion 2. The texture component is transformed to an up-sampled texture component at a linear interpolation up-sampling portion 3”).  Note that at least two techniques can be chosen from]
the first resolution-enhancement technique maintains an original aspect ratio of the picture, original aspect ratios of all portions of the picture, and relative spatial positions of the all portions of the picture
[Figs. 1-3, 7, 11 and paragraphs 9 (“…the TV regularization up-sampling portion 5 executes calculation in which the number of pixels of u is increased to become 4 times as many as that of the input image by doubling the numbers of i and j. This type of up-sampling calculation is the same as the calculation in the TV regularization up-sampling portion 2 in FIG. 7”), 47 (“…an input texture component image a is…divided into blocks ai,j…each having 4x4 pixels…the up-sampled texture component image A consists of the blocks Ai,j each having 8x8 pixels…a block Ai,j corresponding to an original block ai,j is an image which can be obtained by up-sampling this original block ai,j by 2 in the vertical and the horizontal directions”).  Note that the up-sampling techniques applied to the structure component and the texture component double the size in the horizontal and the vertical dimensions and thus maintain the same aspect ratio as the original image]

Sakurai does not expressly disclose the following, which are taught by Shankar:
(in response to receiving picture data of a picture of a video sequence,) determining a level of semantic importance for the picture data
[Fig. 2-22 (retargeting to make the image larger); Figs. 3-1 to 3-7 and pages 38-39 (…computing importance map without segmentation first); Fig. 3-11 and pages 41-42 (…forming a region-based importance map by segmentation first).  Note that the applied teaching is to determine levels of importance to different regions.  How the levels are determined, of course, is a design choice and can vary from application to application because what is more important in one case may not be so in another]
(that the first resolution-enhancement technique is) associated with the level of semantic importance
[Fig. 3-11 and pages 41-42, especially the last 3 lines of the 1st paragraph on P. 42 (“But, lesser salient regions can be scaled uniformly while maintaining their aspect ratio as much as possible, as compared to the more salient regions whose original size is tried to be preserved as far as possible”).  Note that the image is segmented into regions, each of which has a different level of importance (indicated by brightness)]

Prior to the effective filing date of the claimed invention it would have been obvious to modify Sakurai with the teaching of Shankar as set forth above.  The reasons for doing so at least would have been to determine the importance of different regions and to perform further processing accordingly, as Shankar indicated in the last complete paragraph on page 1 (Section 1.1).

Regarding claim 2 (and similarly claims 14, 15 and 23), Shankar further discloses
wherein the picture data comprises a first region of the picture, the semantic importance comprises a spatial importance, and wherein determining the level of semantic importance comprises: determining a first level of spatial importance for the first region based on an image segmentation technique
[Fig. 3-11 and pages 41-42 (method for forming a region-based importance map by segmentation first; scale regions differently based on importance), especially the last 3 lines of the 1st paragraph on P. 42 (“But, lesser salient regions can be scaled uniformly while maintaining their aspect ratio as much as possible, as compared to the more salient regions whose original size is tried to be preserved as far as possible.”).  Note that the image is segmented into regions (one of the lessor salient regions is considered a first region), each of which has a different level of importance (indicated by brightness) determined based on the segmentation]

Regarding claim 3 (and similarly claims 15 and 24), Shankar further discloses: 
in response to receiving a second region of the picture, determining a second level of spatial importance for the second region based on the image segmentation technique, wherein the second level of spatial importance is higher than the first level of spatial importance;
applying to the second region a second resolution-enhancement technique associated with the second level of spatial importance for increasing resolution of the second region, wherein the second resolution-enhancement technique is selected from the set of resolution-enhancement techniques, and computational complexity of the second resolution-enhancement technique is higher than computational complexity of the first resolution-enhancement technique.
wherein the second resolution-enhancement technique maintains the original aspect ratio of the picture, the original aspect ratios of the all portions of the picture, and the relative spatial positions of the all portions of the picture
[Per the analysis of claim 1 above, with the second region being the other (structure or texture) component that is not the region recited in claim 1 and has a higher level of importance  Note further that Official Notice is taken that it would have been obvious to apply a more complex technique to a more important region in order to obtain a better result]

Regarding claim 5, Shankar further discloses: 
wherein the image segmentation technique comprises one of a semantic segmentation technique or an instance segmentation technique
[Fig. 3-11; P. 40, 1st bullet (“…a region based segmentation of the image is done here…This way, we ensure that every semantic region keeps its semantics intact even after resizing”); pages 41-42 (method for forming a region-based importance map by segmentation first; scale regions differently based on importance)]

>>><<<
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2013/0004061) and Shankar (“A Novel Semantics and Feature Preserving Perspective for Content Aware Image Retargeting,” arXiv:1506.04806v3; 12 Aug 2015) as applied to claims 1-3, 5, 13-15 and 22-24, and further in view of Chen et al. (US 2019/0355108).

Regarding claim 4 (and similarly claim 16), the combined invention of Sakurai and Shankar discloses all limitations of its parent claim 3 but not expressly the following, which are taught by Chen:
the first resolution-enhancement technique is one of an interpolation-based technique, a reconstruction-based technique, or a null operation that does not perform any resolution enhancement;
the second resolution-enhancement technique is a learning-based technique,
[Paragraph 66 (“…super-resolution processing can improve original image resolution…by using an interpolation-based image super-resolution technology, a reconstruction-based image super-resolution technology, a deep-learning-based image super-resolution technology, or the like”).  Note that all the recited techniques are were well known in the art and are disclosed by Chen and one of ordinary skill in the art would have been motivated to try each as either the first or the second resolution-enhancement technique and can expect to obtain the predictable result of increasing the image resolution]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with teaching of Chen as set forth above.  The reasons for doing so at least would have been to obtain higher image resolving power and definition without additional hardware, as Chen indicated in paragraph 4.

>>><<<
Claims 6, 10-12, 17, 19-21, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2013/0004061) and Shankar (“A Novel Semantics and Feature Preserving Perspective for Content Aware Image Retargeting,” arXiv:1506.04806v3; 12 Aug 2015) as applied to claims 1-3, 5, 13-15 and 22-24, and further in view of Kirihara (US 2005/0196054).

Regarding claim 6 (and similarly claim 17), the combined invention of Sakurai and Shankar discloses all limitations of its parent claim 2 and additionally the following:
applying to the first region the first resolution-enhancement technique;
[Shankar: Fig. 3-11 and pages 41-42 (disclose a method for forming a region-based importance map by segmentation first; scale regions differently based on importance), especially the last 3 lines of the 1st paragraph on P. 42 (“But, lesser salient regions can be scaled uniformly while maintaining their aspect ratio as much as possible, as compared to the more salient regions whose original size is tried to be preserved as far as possible.”).  Note that the image is segmented into regions (the second row, one of the lessor salient regions is considered a first region and one of the more salient regions is considered a second region), each of which has a different level of importance (the third row) and are interpolated differently]

The combined invention does not expressly the following, which are taught by Kirihara:
determining a level of temporal importance for the picture based on a type of the picture;
applying to the picture a second resolution-enhancement technique associated with the level of temporal importance for increasing resolution of the picture, wherein the second resolution-enhancement technique is selected from the set of resolution-enhancement techniques
[Figs. 2, 3, 5 and paragraphs 37 (“…a frame decoded from an I-picture is sent to both the first resolution conversion processing section 104…while frames respectively decoded from a P-picture and a B-picture are sent to the second resolution conversion processing section 105…(Step S2)”), 39 (“The first resolution conversion processing section 104 performs complicated high-quality resolution conversion using a larger calculation amount (Step S3). In the first embodiment, a bi-cubic method is used”), 40 (“…the second resolution conversion processing section 105 performs resolution conversion using a smaller calculation amount”), 47 (“FIG. 3 shows a pixel after resolution conversion interpolated by the bi-cubic method…symbols P1 to P16 denote pixels of the original image, while symbol C denotes the interpolated pixel”), 54 (“FIG. 5 is a schematic view of the operation of the second resolution conversion processing…calculates the coefficients (a, b, c and d) of the distance between the interpolated pixel C and the surrounding pixels P1, P2, P3 and P4 in order to perform general bi-linear interpolation”).  Note that the frame types, determined at step S2, indicates the respective importance level]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Kirihara as set forth above.  The reasons for doing so at least would have been to reduce a total calculation amount as well as obtain a high-quality image, as Kirihara indicated in paragraph 12.

Regarding claim 10 (and similarly claims 19 and 25), the combined invention discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Kirihara:
wherein determining the level of semantic importance comprises: determining a level of temporal importance for the picture;
wherein the picture data comprises the picture, the semantic importance comprises a temporal importance,
[Figs. 2, 3, 5 and paragraphs 37 (“…a frame decoded from an I-picture is sent to both the first resolution conversion processing section 104…while frames respectively decoded from a P-picture and a B-picture are sent to the second resolution conversion processing section 105…(Step S2)”), 39 (“The first resolution conversion processing section 104 performs complicated high-quality resolution conversion using a larger calculation amount (Step S3). In the first embodiment, a bi-cubic method is used”), 40 (“…the second resolution conversion processing section 105 performs resolution conversion using a smaller calculation amount”), 47 (“FIG. 3 shows a pixel after resolution conversion interpolated by the bi-cubic method…symbols P1 to P16 denote pixels of the original image, while symbol C denotes the interpolated pixel”), 54 (“FIG. 5 is a schematic view of the operation of the second resolution conversion processing…calculates the coefficients (a, b, c and d) of the distance between the interpolated pixel C and the surrounding pixels P1, P2, P3 and P4 in order to perform general bi-linear interpolation”).  Note that the frame types, determined at step S2, indicates the respective importance level]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Kirihara as set forth above.  The reasons for doing so at least would have been to reduce a total calculation amount as well as obtain a high-quality image, as Kirihara indicated in paragraph 12.

Regarding claim 11 (and similarly claims 20 and 26), the combined invention of Sakurai, Shankar and Kirihara discloses all limitations of its parent claim 10 and additionally the following: 
applying to the picture the first resolution-enhancement technique;
[Kirihara: Figs. 2, 3, 5 and paragraphs 39 (“The first resolution conversion processing section 104 performs complicated high-quality resolution conversion using a larger calculation amount (Step S3). In the first embodiment, a bi-cubic method is used”), 40 (“…the second resolution conversion processing section 105 performs resolution conversion using a smaller calculation amount”).  Note that the disclosed resolution conversion processing depends on the frame type (each has a temporal location) and thus are temporal resolution enhancement processing.  Note that that the first resolution conversion processing is considered a first resolution-enhancement technique]
determining a level of spatial importance for a region of the picture based on an image segmentation technique;
[Shankar: Fig. 3-11 (In the 3rd row of the segmented images the brightness indicates importance; pages 41-42 (disclosing a method for forming a region-based importance map by segmentation first; scale regions differently based on importance),; P. 40, 1st bullet (“…a region based segmentation of the image is done here…This way, we ensure that every semantic region keeps its semantics intact even after resizing”)]
applying to the region a second resolution-enhancement technique associated with the level of spatial importance for increasing resolution of the region, wherein the second resolution-enhancement technique is selected from the set of resolution-enhancement techniques
[Shankar: Fig. 3-11 and pages 41-42, especially the last 3 lines of the 1st paragraph on P. 42 (“But, lesser salient regions can be scaled uniformly while maintaining their aspect ratio as much as possible, as compared to the more salient regions whose original size is tried to be preserved as far as possible.”).  Note that the image is segmented into regions (one of the more salient regions is considered a second region), each of which has a different level of importance (indicated by brightness) determined based on the segmentation]

Regarding claim 12 (and similarly claim 21), the combined invention of Sakurai, Shankar and Kirihara discloses all limitations of its parent claim 10 and additionally the following: 
after applying to all regions of the picture respective resolution-enhancement techniques, generating a resolution-enhanced picture by merging the regions
[Shankar: Figs. 1-3 and 2-22 (retargeting to make the image larger); pages 41-42, especially the last 3 lines of the 1st paragraph on P. 42 (“But, lesser salient regions can be scaled uniformly while maintaining their aspect ratio as much as possible, as compared to the more salient regions whose original size is tried to be preserved as far as possible”).  Note that pages 41-42 disclose scaling different regions differently and Figs. 1-3 and 2-22 show the results of merging the differently scaled regions] 

>>><<<
Claims 7, 8, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2013/0004061) and Shankar (“A Novel Semantics and Feature Preserving Perspective for Content Aware Image Retargeting,” arXiv:1506.04806v3; 12 Aug 2015) as applied to claims 1-3, 5, 13-15, and further in view of Zhang et al. (US 6,765,587).

Regarding claim 7 (and similarly claims 18 and 27), the combined invention of Sakurai and Shankar discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Zhang:
based on a maximum computational complexity allowed by the device, selecting the first resolution-enhancement technique from one of a learning-based technique, a reconstruction-based technique, or an interpolation-based technique
[Fig. 3; col. 11, lines 25-31 (“…a program bank 31…stores a plurality of types of interpolation programs, a program switching section 32 for selecting one of the plurality of types of interpolation programs for performing signal processing in accordance with the requirements regarding…processing speed, power consumption”).  Note that Shankar discloses a learning-based technique and Fig. 3 of Zhang’587 discloses additional interpolation-based techniques.  See also the Chen reference applied to claim 4, which teaches “using an interpolation-based image super-resolution technology, a reconstruction-based image super-resolution technology, a deep-learning-based image super-resolution technology, or the like” in paragraph 66]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Zhang as set forth above.  The reasons for doing so at least would have been to performing signal processing in accordance with the requirements regarding processing speed, power consumption, as Zhang’587 indicated in col. 11, lines 41-44.

Regarding claim 8, the combined invention discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Zhang:
based on a maximum computational complexity allowed by the device, selecting the first resolution-enhancement technique from one of a first learning-based technique or a second learning-based technique, wherein computational complexity of the first learning-based technique is different from computational complexity of the second learning-based technique
[Fig. 3; col. 11, lines 25-31 (“…a program bank 31…stores a plurality of types of interpolation programs, a program switching section 32 for selecting one of the plurality of types of interpolation programs for performing signal processing in accordance with the requirements regarding…processing speed, power consumption”).  Note that the resolution-enhancement techniques are learning-based techniques is disclosed by Shankar and Zhang’587 is applied to teach selecting the technique based on device capability]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Zhang as set forth above.  The reasons for doing so at least would have been to performing signal processing in accordance with the requirements regarding processing speed, power consumption, as Zhang indicated in col. 11, lines 41-44.



>>><<<
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2013/0004061) and Shankar (“A Novel Semantics and Feature Preserving Perspective for Content Aware Image Retargeting,” arXiv:1506.04806v3; 12 Aug 2015) as applied to claims 1-3, 5, 13-15 and 22-24, and further in view of Jin et al. (US 2013/0071041).

Regarding claim 9, the combined invention of Sakurai and Shankar discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Jin:
applying to the picture data at least one of a deblurring technique or a denoising technique
[Figs. 3, 4, 6 and paragraphs 46 (“…the denoising technique may first be applied to the image sequence. The upscaling technique may then be applied to the denoised image sequence”), 63 (”As shown in 604, the image sequence may be denoised”), 64 (“As shown in 606, the denoised reference frame is upsampled with bicubic interpolation”)]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Jin as set forth above.  The reasons for doing so at least would have been to avoid amplifying existing noise in an image when upsampling is performed, as Jin indicated in paragraph 8.

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sundaram et al. (US 2020/0219229)—[Figs. 1, 10 and paragraphs 19 (“…The present techniques enhance image upscaling quality by characterizing content of the input image and applying different processing to areas of interest in the input image”), 86 (“ FIG. 10….1002 is the input image…The target output image yOut 1006 is the input image upscaled according to the present techniques”).  Note that images 1002, which consists of areas being upscaled using either of two techniques (see Fig. 9),  and its upscaled version 1006 have the same aspect ratio.  It is also clear that all areas of image 1002 are upscaled with that same aspect ratio; otherwise distortion will be present] 
Lee et al. (“A Content-Adaptive Up-Sampling Technique for Image Resolution Enhancement,” Third International Conference on Intelligent Information Hiding and Multimedia Signal Processing; Date of Conference: 26-28 Nov. 2007)—[Abstract (“…choosing the most suitable up-sampling method for a particular block type…adopt a more sophisticated technique to process edge blocks”)]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        May 27, 2022